Citation Nr: 0734923	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-14 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from May 1985 to December 
1991, serving in Saudi Arabia in Operation Desert Shield from 
February 11, 1991 until May 1, 1991.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2004 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that denied entitlement to service connection for 
PTSD.

A video conference hearing was held in September 2007 before 
the undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the service connection claim for PTSD, after 
the claims folder had been forwarded to the Board for review 
on appeal, the veteran and his representative forwarded 
additional evidence which was received in September 2007.  No 
waiver of initial RO consideration of this evidence was 
provided.  38 C.F.R. § 20.1304 (2007) specifically provides 
that any pertinent evidence submitted by the appellant which 
is accepted by the Board, "must be referred to the agency of 
original jurisdiction (RO) for review, unless this procedural 
right is waived by the appellant or representative, or unless 
the Board determines that the benefit or benefits to which 
the evidence relates may be fully allowed on appeal without 
such referral."  This evidence, which relates to the 
veteran's PTSD claim, is clearly pertinent.  In the absence 
of a waiver by the veteran of initial RO consideration of 
this evidence, the Board is bound to remand the case to the 
RO to provide original consideration in accordance with the 
governing regulation.

A remand is also warranted in this case because the veteran 
maintains that his stressors have not been verified through 
the proper avenues.  The record includes a PTSD evaluation 
package completed by the veteran which was received by VA in 
April 2005.  Therein, he described a stressor which he 
reported occurred when a mine went off and his unit was 
called to search for and recover bodies.  The veteran 
indicated that he knew 2 individuals that perished as a 
result of this event.  The veteran indicated that this event 
occurred in March 1991, but could not recall details such as 
the names of any of the individuals who reportedly perished.  
The RO wrote a note on the paperwork completed by the veteran 
indicating that there was insufficient information therein 
for verification purposes.  

The veteran essentially provided the same information at the 
Board hearing held in September 2007, and was again unable to 
provide detailed information about this reported stressor.  
The veteran's representative has urged that additional 
stressor development be undertaken.  Initially, the 
representative has pointed out that the unit to which the 
veteran was assigned to in South West Asia was not the unit 
he started with, but the veteran was instead attached to a 
unit from Germany and was with this unit when the reported 
stressor occurred.  Unfortunately, the veteran is unable to 
recall any specific information about that unit, nor do the 
service personnel records on file supply any further detail.

At this point, the Board believes that inasmuch as the 
veteran has been unable to recall specific details related to 
his reported primary stressor, a better way to attempt to 
verify his reported stressor is by identifying the unit(s) to 
which the veteran was attached from February 11, 2001 to May 
1, 2001, (during which time the veteran was assigned on TDY 
to Saudi Arabia in support of Operation Desert Shield) and 
obtaining the unit history/histories, in order to verify 
whether any deaths occurred as a result of a mine explosion 
which reportedly happened in March 1991.  In hearing 
testimony provided in September 2007, the veteran testified 
that at least one of those who had died in the mine blast, a 
female, was assigned to the same unit as the veteran (p. 6).  

In Pentecost v. Principi, 16 Vet. App. 124, 128 (2002)., the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a claim for service connection for PTSD and noted 
that "[a]lthough the unit records do not specifically state 
that the veteran was present during the rocket attacks, the 
fact that he was stationed with a unit that was present while 
such attacks occurred would strongly suggest that he was, in 
fact, exposed to attacks."  See also Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  The Court went on to note that 38 C.F.R. 
§ 3.304(f) only requires credible supporting evidence that 
the claimed stressor occurred.  Corroboration of a veteran's 
personal participation is not required.   

Finally, the Board notes that a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a) (2007), 
which incorporates the provisions of the fourth edition of 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  In this case, the record contains diagnoses of 
PTSD which at this point are based on unsubstantiated 
accounts of stressors, or in other cases are based upon 
personal stressors such as family and financial matters, 
unrelated to military service.  The record also includes an 
April 2004 VA examination report at which time the examiner 
opined that the DSM-IV criteria for PTSD were not met.  The 
Board believes that further development in this area is 
necessary to reconcile the conflicting diagnoses.

In view of the above, the Board believes that further 
development and clarification of both the claimed stressors 
and a medical diagnosis of PTSD are necessary before the 
Board may properly proceed with appellate review.  The Board 
does not intimate an opinion as to the ultimate findings as 
to whether a claimed stressor has been corroborated and 
whether a medical diagnosis of PTSD related to a corroborated 
stressor is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and, if 
necessary, other appropriate sources of 
service department records, in order to 
determine to what unit the veteran was 
attached during his period of TDY 
assignments from February 11, 1991 to May 
1, 1991.  The veteran reports that during 
that time, he was not assigned to his 
company/unit, the 403 Transportation 
Unit, 149 crane detachment out of Fort 
Eustis, Virginia; but had been assigned 
to a Service and Support unit out of 
Germany, details of which he cannot 
recall.

2.  The RO should then review the claims 
file and formally determine whether (1) 
there is any indication that the veteran 
participated in combat at some point 
during his assigned TDY duty from 
February 11, 1991 to May 1, 1991 (as 
suggested in the September 2007 hearing 
testimony - p. 18); and (2) a claimed 
stressor has been corroborated.  The RO's 
determination should consider the 
evidence of record in light of Pentecost 
v. Principi, 16 Vet. App. 124, 128 
(2002), discussed herein.

3.  Regardless of whether or not the RO 
determines that a claimed stressor has 
been corroborated, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the diagnosis of 
any current mental disorder.  The 
examination should be performed by a 
psychiatrist.  The veteran's claims file 
must be provided to the examiner for 
review.  All appropriate PTSD 
psychological testing should be 
performed.  The examiner should provide 
an opinion as to whether the veteran has 
a mental disorder that meets the DSM-IV 
criteria for a diagnosis of PTSD.  The 
examiner should explain why the veteran's 
symptoms do or do not meet the criteria 
for a diagnosis of PTSD.  If the examiner 
finds that the veteran has PTSD, the 
examiner should indicate whether the 
current PTSD is linked to the traumatic 
experiences during service that the 
veteran has reported.

4.  Thereafter, the RO should review the 
expanded record, to include evidence 
submitted for the record in September 
2007 which was unaccompanied by a waiver, 
and determine whether the veteran's claim 
can be granted.  If the claim remains 
denied, the RO should issue a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

